DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 	Applicant’s amendment dated 05/18/2021 has been received and entered.  By the amendment, claims 1-3, 5-6, 8-14, 17-26 and 28-29 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al., US 9,719,639.
Claims 1, 5-6, 8-10 are anticipated by Gu et al. figure 2l and accompanying text which disclose a display device 14 comprising:

. a light generating part 42 
. a multilayer positioned 56A including a first layer (e.g., high index of refraction material) and a second layer (e.g., low index of refraction material), wherein a refractive index of the second layer is lower than a refractive index of the first layer (see col. 14, ln 67) and a third layer 56B, such as the second layer contact both the first and third layer (e.g., 56B-56A low refraction index-56A high refraction index).
Re claims 11, wherein a color conversion layer includes a first conversion layer RDC and a second conversion layer GDC, wherein a color filter includes a first color filter (e.g., portion corresponding to RDC) and a second color filter (e.g., portion corresponding to GDC).
Re claim 12, wherein the color conversion layer 56-2 and the transmission layer BCF include a scattering member (see col. 9, ln 20-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 13-14, 17-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al., US 9,719,639, in view of Kahen et al., US 2005/0275615.
Re claims 2-3, Gu et al. disclose the claimed invention as described above except for a material of the first layer, the second layer.  Kahen et al. disclose a multilayer 120/140 that alternating high and low refractive index materials (e.g., Tio2 and SiO2)(see [0040], [0161]).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Gu et al. layer 56A by alternating inorganic material having a high refractive index (TiO2 or SiN) and a low refractive index (SiO2), since it is well known in the display art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use to obtain a wavelength band sufficient for light reflecting.
Re claims 13-14, the modification to Gu et al. would result the multilayer including a first layer (Kahen’s inorganic layer) and a second layer (Gu’s layer 56B including monomer, e.g., polymer layer).
Re claims 17-18, wherein Gu’s layer 56B further includes a third layer (e.g., SiO2) positioned between the second layer (Gu’s polymer) and the color conversion layer.
Re claim 19, wherein the transmission layer BCF transmits blue light from a light assembly.
Re claim 20, Gu et al. also disclose a color filter 56C.
Re claim 21, wherein the color conversion layer includes a red color conversion layer RDC and a green color conversion layer GDC as claimed.
Re claim 22, wherein the color filter comprises a yellow dichroic filter (i.e., yellow filter would ensure for red and green color filters) overlapping the red color conversion layer, and a green color filter overlapping the green color conversion layer (see fig. 21).
Re claim 23, wherein the color conversion layer and the transmission layer include a scattering member (see col. 9, ln 20-23).
Re claims 24-26 and 28-29, the modification to Gu et al. would result a capping layer including a first capping layer (Kahen’s inorganic layer, e.g., TiO2 or SiN), a second capping layer (Gu’s layer 56B with SiO2) and a second layer (Gu’s layer with polymer layer) therebetween. 

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
Although claims 1, 13 and 24 are now amended, such amendment is not sufficient to overcome its rejection and that of claims 2-3, 5-6, 8-12, 14, 17-23, 25-26 and 28-29 in a previous Office Action.  In particular, Gu et al. do disclose a third layer 56B overlapping the second layer (e.g., 56A with a low refractive index) as claimed.  
Accordingly, the rejection of the above claims stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871